Title: To George Washington from Jonathan Dayton, 1 July 1782
From: Dayton, Jonathan
To: Washington, George


                  
                     Sir,
                     Elizabeth Town July 1st 1782
                  
                  I have the honor to inform your Excellency that Lieut. MacDonald formerly of the 71st British but last of the King’s Orange Rangers has made his escape from New York by way of Staaten Island to this post.
                  He tells me that the injury which has been done him in point of rank, the ill treatment he has received from his Colonel and his attachment to America & her cause, joined to the consideration of his having two near relations, officers of rank in the French army, have been the prevailing reasons for his resigning the commission which he held under the king of Great Britain & for leaving them.  He came from New York yesterday morning and says that they are preparing to forage in some part of the country, but is unable to judge where—the whole of the regular troops on York Island lay between the city and Kingsbridge, the militia doing duty entirely in the town even about the General’s person—that same heavy cannon have been removed from York Island on board of vessels, but for what purpose he is ignorant.He wishes to have liberty to pass to Head Quarters, but as I am not convinced of the propriety of his going there nor can conceive myself authorized to grant him such permission, I shall send him this morning to Chatham where he will wait your Excellency’s direction for his farther movements. I have the honor to subscribe myself, Your Excellency’s most obedt very humble servt.Jona: Dayton
                  
               